Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 1 of 17 Page ID #:146



  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2   MICHAEL O’BRIEN (SBN 277244)
  3   michaelo@novianlaw.com
      ALEXANDER BRENDON GURA (SBN 305096)
  4   gura@novianlaw.com
  5   NOVIAN & NOVIAN, LLP
      1801 Century Park East, Suite 1201
  6   Los Angeles, California 90067
  7   Telephone: (310) 553-1222
      Facsimile: (310) 553-0222
  8

  9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

 10                       UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA

 12   TRILLER FIGHT CLUB II LLC, a            CASE NO.: 2:21-cv-03942-JAK-KS
 13   Delaware limited liability company,
                                              SECOND AMENDED
 14               Plaintiff,                  COMPLAINT FOR:
 15                                             1. COPYRIGHT INFRINGEMENT
            vs.                                 2. VICARIOUS COPYRIGHT
 16                                                INFRINGEMENT
 17   TED ENTERTAINMENT, INC. a                 3. VIOLATION OF THE FEDERAL
      California corporation; TEDDY FRESH,         COMMUNICATIONS ACT:
 18   INC, a California corporation; ETHAN         47 U.S.C. § 605
 19   KLEIN, an individual; HILA KLEIN, an
      individual; and Does 1-10,              JURY TRIAL DEMANDED
 20

 21               Defendants.
 22

 23

 24

 25

 26

 27

 28


                                SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 2 of 17 Page ID #:147



  1         Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
  2   (“Plaintiff” or “Triller”), hereby complains against Defendants Ted Entertainment,
  3   Inc. (“TEI”), Teddy Fresh, Inc. (“Teddy Fresh”), Ethan Klein (“Mr. Klein”), Hila
  4   Klein (“Mrs. Klein”), and Does 1-10 (collectively, “Defendants”), alleging as follows:
  5                               NATURE OF THIS ACTION
  6         1.     Plaintiff is the copyright owner and publisher of the Triller Fight Club
  7   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
  8   bouts and the entire television broadcast, exhibited via closed circuit television and via
  9   encrypted satellite signal (the “Broadcast”). Plaintiff’s copyright in the Broadcast
 10   bears Registration Number PA 2-290-040, became effective on April 30, 2021, and
 11   was decided on May 4, 2021. A true and correct copy of Plaintiff’s certificate of
 12   registration is attached hereto Exhibit A.
 13         2.     The Broadcast originated via satellite uplink and was subsequently re-
 14   transmitted to cable systems and satellite companies via satellite signal and/or
 15   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
 16   authorized online platforms. The Broadcast was then made available to consumers for
 17   purchase on a pay-per-view basis. Plaintiff’s certificate of registration reflects this
 18   limited publication.
 19         3.     Upon information and belief, Defendants own and operate the YouTube
 20   channel                                      located                                    at
 21   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw (the “YouTube
 22   Channel”). Upon information and belief, the H3 Podcast and YouTube Channel earn
 23   profits, including via (i) the YouTube Partner Program, (ii) sponsorships from
 24   unaffiliated third-party individuals and entities, and (iii) the sale of merchandise
 25   through businesses affiliated with Defendants, including, but not limited to, Teddy
 26   Fresh. Upon information and belief, Defendants’ profits from their ownership and
 27   operation of the YouTube Channel are tied to the number of views the YouTube
 28   Channel receives.
                                                   1
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 3 of 17 Page ID #:148



  1           4.    Upon information and belief, Defendants did not purchase the Broadcast,
  2   but rather publicly admitted to having unlawfully “bootlegged” or “pirated” the
  3   Broadcast.1
  4           5.    Upon information and belief, on or about April 22, 2021, without
  5   requesting or receiving authorization, Defendants uploaded all or a substantial portion
  6   of the Broadcast, in unaltered form, as an “Unlisted” video on YouTube (the “Unlisted
  7   Video”), and publicly displayed the URL for the Unlisted Video on the YouTube
  8   Channel in Defendants’ video entitled “Jake Paul Fight Was A Disaster – H3 Podcast
  9   # 244,” available at https://youtu.be/bfKPts4BJkA (the “Distribution Video”). As
 10   shown in the screenshot below, the URL for the Unlisted Video first appeared in the
 11   Distribution Video at approximately 1:29:29 and remained visible through at least
 12   approximately 1:30:58.
 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      1
          See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
          p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                  2
                                     SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 4 of 17 Page ID #:149



  1

  2         6.     Upon information and belief, the Distribution Video has been viewed at
  3   least 1,000,000 times, and continues to receive additional views with each passing day.
  4         7.     Upon information and belief, through its egregious conduct, Defendants
  5   unlawfully facilitated, participated, and induced other users to engage in the
  6   unauthorized reproduction, adaptation, distribution and public display of Plaintiff’s
  7   copyrighted Broadcast.
  8                              JURISDICTION AND VENUE
  9         8.     The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
 10   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
 11   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
 12   United States. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §
 13   1338(a), which states that district courts shall have original jurisdiction of any civil
 14   action arising under any Act of Congress relating to patents, plant variety protection,
 15   copyrights and trademarks.
 16         9.     Venue is proper in this Court pursuant to 28 U.S.C § 1391(b)(2) because
 17   Defendants reside in this judicial district. Alternatively, venue is also proper in this
 18   Court pursuant to 28 U.S.C § 1391(b)(2) because a substantial part of the events or
 19   omissions giving rise to the claims occurred in this district, and because Defendants’
 20   unlawful actions were directed at this District.
 21                                              PARTIES
 22         10.    Plaintiff is a limited liability company incorporated under the laws of
 23   Delaware and having its principal place of business in the State of California.
 24         11.    Plaintiff is engaged in the business of distributing its copyrighted
 25   materials as defined in 17 U.S.C. § 101, and offering such content, including the
 26   Broadcast, for purchase on a pay-per-view basis to its paying customers over the
 27   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and
 28   effort in advertising, promoting, selling, and licensing programming such as the
                                                   3
                                   SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 5 of 17 Page ID #:150



  1   Broadcast.
  2         12.    Plaintiff owns the copyrights to the Broadcast. As the exclusive owner
  3   of the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
  4   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
  5   perform the Broadcast publicly.
  6         13.    TEI is a corporation registered to conduct business in the State of
  7   California. Upon information and belief, TEI owns and operates, among other things,
  8   the so-called H3 Podcast (the “H3 Podcast”) and the YouTube channel located at
  9   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw (the “YouTube
 10   Channel”). Upon information and belief, TEI, through the H3 Podcast and YouTube
 11   Channel, earns profits, including via (i) the YouTube Partner Program, (ii)
 12   sponsorships from unaffiliated third-party individuals and entities, and (iii) the sale of
 13   merchandise through businesses affiliated with Defendants, including, but not limited
 14   to, Teddy Fresh.
 15         14.    Teddy Fresh is a corporation registered to conduct business in the State
 16   of California. Upon information and belief, Teddy Fresh is a clothing retailer. The
 17   YouTube Channel and/or videos posted to the YouTube Channel contain links to a
 18   website owned and/or operated by Teddy Fresh and through which consumers can
 19   purchase Teddy Fresh merchandise.
 20         15.    Mr. Klein is an individual residing in the State of California. Mr. Klein
 21   is the Chief Executive Officer of TEI and the Secretary of Teddy Fresh.
 22         16.    Mrs. Klein is an individual residing in the State of California. Mrs. Klein
 23   is the Secretary of TEI, and the Chief Executive Officer, Chief Financial Officers, and
 24   sole director of Teddy Fresh.
 25                                   ALTER EGO ALLEGATIONS
 26         17.    Upon information and belief, at all relevant times, there existed a unity of
 27   interest between Defendants such that any individuality or separateness between them
 28   has ceased. TEI and Teddy Fresh are the alter egos of Mr. Klein and Mrs. Klein in
                                                  4
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 6 of 17 Page ID #:151



  1   that:
  2              a. TEI and Teddy Fresh are, and at all relevant times were, mere shells,
  3                 instrumentalities, and conduits through which Mr. Klein and Mrs.
  4                 Klein carried on business in the name of TEI and Teddy Fresh, while
  5                 exercising complete control and dominance over TEI and Teddy
  6                 Fresh, their business and assets, to such an extent that any
  7                 individuality or separateness between TEI and Teddy Fresh, on the
  8                 one hand, and Mr. Klein and Mrs. Klein, on the other, did not exist.
  9                 TEI and Teddy Fresh share, inter alia, corporate officers and directors,
 10                 as well as corporate offices.
 11              b. TEI and Teddy Fresh were conceived, intended, and used by Mr. Klein
 12                 and Mrs. Klein as a device to avoid liability and for the purpose of
 13                 substituting an undercapitalized entity—namely, TEI and Teddy
 14                 Fresh—in the place of Mr. Klein and Mrs. Klein. TEI and Teddy
 15                 Fresh are, and at all times herein mentioned were, so inadequately
 16                 capitalized that, compared with the business done by Mr. Klein and
 17                 Mrs. Klein and the risks of loss, their capitalization was illusory and
 18                 trifling. In addition, many assets of TEI and Teddy Fresh were
 19                 transferred without adequate consideration to Mr. Klein and Mrs.
 20                 Klein. Upon information and belief, neither TEI nor Teddy Fresh are
 21                 insured.
 22              c. Mr. Klein and Mrs. Klein diverted assets from TEI and Teddy Fresh
 23                 to themselves to suit their own convenience in carrying out business
 24                 matters which were and should have been the domain of TEI and
 25                 Teddy Fresh.
 26              d. TEI and Teddy Fresh are, and at all times herein mentioned were,
 27                 controlled, dominated, and operated by Mr. Klein and Mrs. Klein as
 28                 their alter ego, in that the activities and business of TEI and Teddy
                                               5
                               SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 7 of 17 Page ID #:152



  1                   Fresh were carried out without annual meetings, and without keeping
  2                   records or minutes of any proceedings, or maintaining written
  3                   resolutions.
  4         18.    Adherence to the fiction of the separate existence of TEI and Teddy
  5   Fresh, on the one hand, and Mr. Klein and Mrs. Klein, on the other, would permit an
  6   abuse of the corporate privilege and would sanction fraud, promote injustice, and
  7   otherwise aid in the commission of unlawful conduct. This is true because, as Plaintiff
  8   is informed and believes, at all relevant times, Defendants were commingling assets
  9   in a manner that allowed Defendants to utilize and freely transfer those assets amongst
 10   themselves. The commingling of assets and unlawful business conduct, as alleged
 11   more fully herein, by Defendants was intended, among other things, to allow Mr. Klein
 12   and Mrs. Klein to avoid liability to Plaintiff and others.
 13                                       COUNT ONE
 14                                  (Copyright Infringement)
 15         19.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 16   and every allegation of preceding and subsequent paragraphs as though fully set forth
 17   herein.
 18         20.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
 19   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
 20   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
 21   not limited to, all moving images and other audio/video content which were
 22   broadcasted via encrypted satellite signal.
 23         21.    The Broadcast originated via satellite uplink and was subsequently
 24   retransmitted to cable systems and satellite companies via satellite signal and/or
 25   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
 26   authorized, online platforms. The Broadcast was then made available to consumers
 27   for purchase on a pay-per-view basis.
 28         22.    Upon information and belief, Defendants did not purchase the Broadcast,
                                                    6
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 8 of 17 Page ID #:153



  1   but rather publicly admitted to having unlawfully “bootlegged” or “pirated” the
  2   Broadcast.2
  3           23.   Upon inspecting records of customers who lawfully purchased access to
  4   the Broadcast, there was no record of Ethan Klein, Hila Klein, the H3 Podcast, or TED
  5   Entertainment making a purchase of a license to view the Broadcast.
  6           24.   Upon information and belief, on or about April 22, 2021, without
  7   requesting or receiving authorization, Defendants uploaded to YouTube all or a
  8   substantial portion of Broadcast, in unaltered form, as the Unlisted Video, and publicly
  9   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
 10   Video. The URL for the Unlisted Video first appeared in the Distribution Video at
 11   approximately 1:29:29 and remained visible through at least approximately 1:30:58.
 12           25.   Upon information and belief, the Distribution Video has been viewed at
 13   least 1,000,000 times, and continues to receive additional views with each passing day.
 14           26.   Upon information and belief, numerous individuals who had not
 15   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
 16   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
 17   the Unlisted Video.
 18           27.   Defendants infringed on Plaintiff’s rights by adapting, copying,
 19   reproducing, uploading, publicly displaying, and distributing the Broadcast without
 20   Plaintiff’s authorization in violation of the Copyright Act, 17 U.S.C. § 501.
 21   Defendants’ acts of infringement were willful, in blatant disregard of, and committed
 22   with indifference to Plaintiff’s rights.
 23           28.   Upon information and belief, the H3 Podcast and YouTube Channel have
 24   profited from their unlawful conduct alleged herein, including via (i) the YouTube
 25   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
 26   entities, and (iii) the sale of merchandise through businesses affiliated with
 27

 28
      2
          See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
          p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                  7
                                     SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 9 of 17 Page ID #:154



  1   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
  2   Defendants would not have realized such profits but for their infringement on
  3   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
  4   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
  5   amount to be established at trial.
  6                                        COUNT TWO
  7                           (Vicarious Copyright Infringement)
  8         29.    Plaintiff hereby realleges, and by this reference incorporates herein, each
  9   and every allegation of preceding and subsequent paragraphs as though fully set forth
 10   herein.
 11         30.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
 12   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
 13   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
 14   not limited to, all moving images and other audio/video content which were
 15   broadcasted via encrypted satellite signal.
 16         31.    The Broadcast originated via satellite uplink and were subsequently
 17   retransmitted to cable systems and satellite companies via satellite signal and/or
 18   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
 19   authorized, online platforms. The Broadcast was then made available to consumers
 20   for purchase on a pay-per-view basis.
 21         32.    Upon information and belief, on or about April 22, 2021, without
 22   requesting or receiving authorization, Defendants uploaded to YouTube all or a
 23   substantial portion of Broadcast, in unaltered form, as the Unlisted Video, and publicly
 24   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
 25   Video. The URL for the Unlisted Video first appeared in the Distribution Video at
 26   approximately 1:29:29 and remained visible through at least approximately 1:30:58.
 27         33.    Upon information and belief, the Distribution Video has been viewed at
 28   least 1,000,000 times, and continues to receive additional views with each passing day.
                                                    8
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 10 of 17 Page ID #:155



  1         34.    Upon information and belief, numerous individuals who had not
  2   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
  3   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
  4   the Unlisted Video.
  5         35.    Upon information and belief, Defendants created the Unlisted Video and
  6   had the exclusive right and ability to prevent consumers from accessing and viewing
  7   the Unlisted Video and thereby infringing on Plaintiff’s rights.
  8         36.    Upon information and belief, the H3 Podcast and YouTube Channel have
  9   profited from their unlawful conduct alleged herein, including via (i) the YouTube
 10   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
 11   entities, and (iii) the sale of merchandise through businesses affiliated with
 12   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
 13   Defendants would not have realized such profits but for their infringement on
 14   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
 15   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
 16   amount to be established at trial.
 17                                        COUNT THREE
 18             (Violation of the Federal Communications Act, 47 U.S.C. § 605)
 19         37.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 20   and every allegation of preceding and subsequent paragraphs as though fully set forth
 21   herein.
 22         38.    Plaintiff is the copyright owner and publisher of the Broadcast. As the
 23   copyright owner and publisher of the Broadcast, Plaintiff has the exclusive right to
 24   copy, publicly perform and distribute the Broadcast. Plaintiff’s rights include, but are
 25   not limited to, all moving images and other audio/video content which were
 26   broadcasted via encrypted satellite signal.
 27         39.    The Broadcast originated via satellite uplink and were subsequently
 28   retransmitted to cable systems and satellite companies via satellite signal and/or
                                                    9
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 11 of 17 Page ID #:156



  1   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
  2   authorized, online platforms. The Broadcast was then made available to consumers
  3   for purchase on a pay-per-view basis.
  4           40.   Consumers who purchased the Broadcast on a pay-per-view basis were
  5   expressly and unequivocally advised that the “unauthorized reproduction or
  6   distribution of the copyrighted work is illegal.”
  7           41.   Upon information and belief, with full knowledge that the Broadcast was
  8   not to be received, distributed, reproduced and or publicly exhibited by individuals
  9   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
 10   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
 11   direct commercial advantage. Specifically, Defendants unlawfully obtained access to
 12   the Broadcast 3, and on or about April 22, 2021, without requesting or receiving
 13   authorization, Defendants uploaded to YouTube all or a substantial portion of
 14   Broadcast, in unaltered form, as the Unlisted Video. Defendants subsequently publicly
 15   displayed the URL for the Unlisted Video on the YouTube Channel in the Distribution
 16   Video.
 17           42.   Upon information and belief, the Distribution Video has been viewed at
 18   least 1,000,000 times, and continues to receive additional views with each passing day.
 19           43.   Upon information and belief, numerous individuals who had not
 20   purchased and did not purchase the Broadcast on a pay-per-view basis were able to,
 21   and did, freely view all or a substantial portion of the Broadcast, in unaltered form, via
 22   the Unlisted Video.
 23           44.   Upon information and belief, the H3 Podcast and YouTube Channel have
 24   profited from their unlawful conduct alleged herein, including via (i) the YouTube
 25   Partner Program, (ii) sponsorships from unaffiliated third-party individuals and
 26   entities, and (iii) the sale of merchandise through businesses affiliated with
 27

 28
      3
          See DJ Screwdriver Media Posts (@MediaPostsDJ), Twitter (May 3, 2021, 5:13
          p.m.), https://twitter.com/MediaPostsDJ/status/1389372495749390337?s=20.
                                                 10
                                     SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 12 of 17 Page ID #:157



  1   Defendants, including, but not limited to, Teddy Fresh. Upon information and belief,
  2   Defendants would not have realized such profits but for their infringement on
  3   Plaintiff’s rights. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
  4   directly and indirectly attributable to Defendants’ infringement of the Broadcast, in an
  5   amount to be established at trial.
  6                                  PRAYER FOR RELIEF
  7         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
  8   AS TO COUNT ONE:
  9         45.    That Defendants and Defendants’ employees, representatives, and agents
 10   be enjoined from copying, uploading, distributing, selling, or otherwise infringing on
 11   Plaintiff’s copyright in the Broadcast;
 12         46.    That Plaintiff be awarded all profits of Defendants plus all losses of
 13   Plaintiff, the exact sum to be proven at the time of trial, or statutory damages in the
 14   amount of $150,000 per violation; and
 15         47.    That an order be issued requiring Defendants to account to Plaintiff for
 16   profits attributable to their use of Plaintiff’s copyright, in accordance with proof.
 17         AS TO COUNT TWO:
 18         48.    That Defendants and Defendants’ employees, representatives, and agents
 19   be enjoined from copying, uploading, distributing, selling, or otherwise infringing on
 20   Plaintiff’s copyright in the Broadcast;
 21         49.    That Plaintiff be awarded all profits of Defendants plus all losses of
 22   Plaintiff, the exact sum to be proven at the time of trial, or statutory damages in the
 23   amount of $150,000 per violation; and
 24         50.    That an order be issued requiring Defendants to account to Plaintiff for
 25   profits attributable to their use of Plaintiff’s copyright, in accordance with proof.
 26         AS TO COUNT THREE:
 27         51.    For statutory penalties in an amount, in the discretion of this Court, of up
 28   to the maximum amount of $110,000.00, for Defendants’ willful violations of 47
                                                 11
                                  SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 13 of 17 Page ID #:158



  1   U.S.C. § 605(a).
  2         AS TO ALL COUNTS:
  3         52.   For pre-judgment and post-judgment interest on all damages awarded;
  4         53.   For attorneys’ fees and costs of suit incurred herein according to proof;
  5   and
  6         54.   For such other and further relief as the Court may deem just and proper.
  7

  8   Dated: July 23, 2021           NOVIAN & NOVIAN, LLP
                                        Attorneys at Law
  9
 10                                  By:   /s/ Farhad Novian
                                           FARHAD NOVIAN
 11
                                           MICHAEL O’BRIEN
 12                                        ALEXANDER BRENDON GURA
 13
                                           Attorneys for Plaintiff TRILLER FIGHT
 14                                        CLUB II LLC
 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              12
                                SECOND AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 14 of 17 Page ID #:159




                         EXHIBIT A
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 15 of 17 Page ID #:160
                      Registration #:    PA0002290040
                   Service Request #:    1-10414848281




Mail Certificate


Latham & Watkins LLP
Julie L. Dalke
650 Town Center Drive, Suite 2000
Costa Mesa, CA 92626 United States




                             Priority:   Special Handling         Application Date:   April 30, 2021


Correspondent



                 Organization Name:      Latham & Watkins LLP
                              Name:      Julie L. Dalke
                              Email:     ipdocket@lw.com
                            Address:     650 Town Center Drive, Suite 2000
                                         Costa Mesa, CA 92626 United States
    Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 16 of 17 Page ID #:161




                                                                                       Registration Number
                                                                                       PA 2-290-040
                                                                                       Effective Date of Registration:
                                                                                       April 30, 2021
                                                                                       Registration Decision Date:
                                                                                       May 04, 2021




    Title
                           Title of Work:     Jake Paul vs Ben Askren


    Completion/Publication
                     Year of Completion:      2021
                  Date of 1st Publication:    April 17, 2021
                 Nation of 1st Publication:   United States

    Author

                       •       Author:        Triller Fight Club II, LLC
                        Author Created:       entire motion picture
                     Work made for hire:      Yes
                          Domiciled in:       United States

    Copyright Claimant

                     Copyright Claimant:      Triller Fight Club II, LLC
                                              2121 Avenue of the Stars Suite 2320, Los Angeles, CA, 90067, United States
1
    Limitation of copyright claim

      Material excluded from this claim:      preexisting footage, preexisting photograph(s), preexisting music, musical
                                              performances

        New material included in claim:       additional new footage, production as a motion picture
0
    Certification

                                   Name:      John Flock
                                    Date:     April 30, 2021
            Applicant's Tracking Number:      068356-0002
                                    Date:     April 30, 2021


                                                                                                                    Page 1 of 2
Case 2:21-cv-03942-JAK-KS Document 24 Filed 07/23/21 Page 17 of 17 Page ID #:162




                           Approved




                                                                         Page 2 of 2
